Citation Nr: 1746114	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  16-11 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae.  

2.  Entitlement to service connection for neck/shoulder pain.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for right knee pain.

5.  Entitlement to service connection for left knee pain.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for sinus problems.

9.  Entitlement to service connection for allergies.

10.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The appellant served with the United States Army Reserve.  He had a period of active duty for training (ACDUTRA) from February 2008 to August 2008, and such service was "uncharacterized."  In September 2011, he was discharged "under other than honorable conditions."  

This case initially comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In a December 2015 statement, the appellant raised an additional claim of service connection for a bilateral ankle disorder.  The Board notes that this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and is not currently on appeal.  If the appellant wants this issue to be considered, he must first file the  claim on a standard form prescribed by VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

Under 38 C.F.R. § 3.12(a), compensation is not payable to a former service member unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  In this case, the appellant had ACDUTRA from February 2008 to August 2008, and such service was "uncharacterized."  In June 2011, he was ordered to active duty for operational support under 10 U.S.C.A. §12301(D).  In September 2011, he was discharged "under other than honorable conditions" pursuant to AR 135-178, Chapter 12-1(d) for abuse of illegal drugs.  

Under 38 C.F.R. § 3.12(d)(4), discharge under other than honorable conditions is considered to be issued under dishonorable conditions if it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.

Based on the foregoing, the AOJ should make an administrative determination regarding the character of the appellant's military service.  As to any period of service for which there is a discharge under conditions other than honorable, the AOJ should consider whether the appellant's eligibility for VA compensation benefits is precluded by law.

If the AOJ determines that the appellant had a period of service that is eligible for VA compensation benefits, the AOJ should undertake additional development.  This should include obtaining any outstanding treatment records, and obtaining clarification from the December 2013 VA examiner.  The December 2013 VA examiner opined that the appellant's tinnitus was at least as likely as not related to the appellant's hearing loss; however, his hearing loss did not meet the threshold standards to be considered a disability under VA regulations.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (The threshold for normal hearing is from 0 to 20 decibels).  In addition, the VA examiner opined that the appellant's hearing loss results were not consistent with noise trauma etiology.  The examiner, however, did not provide an opinion as to whether the appellant's tinnitus was related to in-service noise exposure.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After conducting any necessary development, the AOJ should make an administrative determination as to:  (a) the character of the appellant's military discharge, and (b) the appellant's eligibility for VA compensation benefits.  

2.  If, and only if, the AOJ determines that the appellant is eligible for VA compensation benefits for a period of service, the AOJ should conduct the development outlined in paragraphs (3) and (4).  

3.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for his pseudofolliculitis barbae, neck/shoulder pain, headaches, right and left knee pain, hearing loss, tinnitus, sinus problems, allergies, and PTSD.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

4.  After obtaining any identified and outstanding records, refer the claims file to the VA examiner who conducted the December 2013 VA examination for hearing loss and tinnitus for preparation of an addendum opinion.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  If an examination is necessary, one must be provided.  A thorough explanation for any opinion must be provided, including the medical bases and principles underlying his/her opinion.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the appellant's tinnitus is related to his military service, including any noise exposure therein.  

5.  The AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the Statement of the Case (SOC).  If any benefit sought is not granted, the appellant should be furnished a Supplemental SOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




